Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00616-CV

            Angelina Gailey, Dan Patrick Gailey Trustee and Patrick Lee Gailey, Trustee

                                                   v.

                                            Rose Thompson

                NO. 318,024 IN THE PROBATE COURT NO 4 OF HARRIS COUNTY



TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
   FILING                $195.00              07/23/2014             NOT PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $195.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 20, 2015.